PER CURIAM:
Michael Eugene Thrash appeals the district court’s orders accepting in large part the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Thrash v. Dare Cnty. Airport Auth., No. 7:10-cv-00243-FL, 2011 WL 780595 (E.D.N.C. Feb. 28, 2011); 2011 WL 3925433 (Sept. 9, *2062011).* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Thrash waived appellate review of the district court's disposition of his claims against the Dare County Airport Authority by failing to file specific objections to the second report of the magistrate judge. See United States v. Midgette, 478 F.3d 616, 621-22 (4th Cir.2007).